Order                                                                             Michigan Supreme Court
                                                                                        Lansing, Michigan

  June 3, 2016                                                                            Robert P. Young, Jr.,
                                                                                                     Chief Justice

                                                                                           Stephen J. Markman
  153787(124)                                                                                   Brian K. Zahra
                                                                                        Bridget M. McCormack
                                                                                              David F. Viviano
                                                                                          Richard H. Bernstein
  ARMEN BOLADIAN, BRIDGEPORT MUSIC,                                                             Joan L. Larsen,
                                                                                                          Justices
  INC., and WESTBOUND RECORDS, INC.,
              Plaintiffs-Appellants,
                                                               SC: 153787
  v                                                            COA: 324737
                                                               Oakland CC: 2014-138753-CZ
  JEFFREY P. THENNISCH, THE DOBRUSIN
  LAW FIRM, P.C., f/k/a DOBRUSIN &
  THENNISCH, P.C., GREGORY J. REED and
  JANYCE TILMON-JONES,
             Defendants-Appellees
  ________________________________________/

         On order of the Chief Justice, the joint motions of defendants-appellees to extend
  the time for filing their answers to the application for leave to appeal are GRANTED.
  The answers will be accepted as timely filed if submitted on or before July 19, 2016.




                       I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                 foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 June 3, 2016